Exhibit 10.25

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered effective this 20th day
of March, 2002 (the “Effective Date”), between CHICAGO PIZZA & BREWERY, INC., a
California corporation (the “Company”) and MICHAEL A. NAHKUNST (the “Employee”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has approved and
authorized the entry into this Agreement with the Employee; and

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship of the Employee with the Company.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and the Employee hereby agree as follows;

 

1.                                       Employment.   The Employee shall be
employed as the Chief Operating Officer of the Company from March 20, 2002 (the
“Commencement Date”), until such employment is terminated in accordance with
this Agreement. The Employee shall have such duties and responsibilities as may
be designated to him by the Board of Directors of the Company (the “Board”) from
time to time. The Employee shall be generally responsible for overseeing the
operations of the Company and meeting reasonable performance standards and
objectives as set by the Board of Directors.  Employee shall report directly to
the Chief Executive Officer of the Company or his designee. Employee shall
devote substantially all of his time, attention and energies to the business and
affairs of the Company; provided, however, the Company acknowledges that
Employee is an investor and director or LLC manager in the entities listed on
Schedule “A” attached hereto, as described therein and may continue in such
capacities only so long as such activities do not interfere with the performance
of his duties under this Agreement.  Employee may not, however, engage in any
activities in competition with the Company; provided, however, the parties agree
that although Southend may be considered “in competition with the Company”,
Employee may continue to be an investor therein.

 

2.                                       Salary.  The Company shall pay the
Employee a salary at an annual rate of $200,000.00 less applicable deductions
(the “Base Salary), such Base Salary may be increased at such times and in such
amounts as determined by the Board. The Base Salary shall be payable by the
Company to the Employee in substantially equal installments not less frequently
than semi-monthly (two times per month). Participation in deferred compensation,
mandatory or discretionary bonus, retirement, stock option and other employee
benefit plans and in fringe benefits shall not reduce the Base Salary.

 

3.                                       Bonus.  During the first full year of
Employee’s employment, the Company shall pay the Employee a bonus of $50,000.00
(less applicable deductions), with said bonus payable $25,000.00 (net of the
amount of all federal, state, or local income tax and FICA applicable thereto)
on the Effective Date , the remaining amounts payable in three (3) equal
installments on the 30th day of June, 2002, September 2002, and December 2002. 
Thereafter, Employee will be paid quarterly bonuses as determined by the Board
of Directors based upon Employee’s

 

1

--------------------------------------------------------------------------------


 

performance.  Additional discretionary bonuses may be payable by the Company to
the Employee from time to time as determined by the Board.  Except as otherwise
provided in Section 9 herein, if this Agreement is terminated prior to the
payment date of any bonus provided for in this paragraph, no bonus payment shall
be made following the termination date of the Agreement unless otherwise agreed
by the Company.

 

4.                                       Participation in Stock Options, Health
Insurance, Retirement and Employee Benefit Plans.

 

4.1                                 The Employee shall receive from the Company
on the Commencement Date options to purchase 150,000 shares of the Company’s
Common Stock (the “Initial Options”), with said options vesting over a five-year
period in accordance with the Company’s 1996 Stock Option Plan (the “Plan”). 
The exercise price of the Initial Options shall be $5.54 per share which is
reflective of  the per share price of the Company’s Common Stock at the close of
trading on the NASDAQ on March 20th, 2002.  The terms of the Initial Options
shall be as provided in the Plan and in the Company’s standard form Incentive
Option Agreement.

 

4.2                                 Employee and his dependents eligible to
receive coverage shall be entitled to participate in the Company’s health
insurance program and the Company shall pay all premiums for said insurance for
Employee and any dependants eligible to receive coverage under the applicable
plans.  If Employee is not immediately eligible for participation, the Company
will reimburse Employee for any COBRA premiums or comprehensive health insurance
payments made by Employee for him and qualified dependants for the period until
the Employee is eligible for participation.

 

4.3                                 In addition to the foregoing, the Employee
shall be entitled to participate with other similarly situated executive
officers of the Company based on position, tenure and salary in any plan of the
Company relating to stock purchases, pension, thrift, profit sharing, life
insurance, disability insurance, education, or other retirement or employee
benefits that the Company has adopted or may hereafter adopt for the benefit of
its executive officers.

 

5.                                       Automobile.  The Company shall provide
the Employee a car allowance of $750.00 per month, payable on the Commencement
Date and on the 1 st day of each calendar month thereafter.  In addition, the
Company shall reimburse Employee for reasonable expenses incurred in operating
the vehicle used for business purposes subject to the provisions of paragraph 7.

 

6.                                       Vacation.  The Employee shall be
entitled to a minimum of three (3) weeks annual paid vacation in accordance with
the Company’s policy, in addition to holidays and other paid time off (excluding
vacation) provided to similarly situated executive officers of the Company.

 

7.                                       Business Expenses.  During such time as
the Employee is rendering services hereunder, the Employee shall be entitled to
incur and be reimbursed by the Company for all reasonable business expenses,
including but not limited to mobile telephone charges. The

 

2

--------------------------------------------------------------------------------


 

Company agrees that it will reimburse the Employee for all such expenses upon
the presentation by the Employee, on a monthly basis, of an itemized account of
such expenditures setting forth the date, the purposes for which incurred, and
the amounts thereof, together with such receipts showing payments in conformity
with the Company’s established policies.  Reimbursement for approved expenses
shall be made within a reasonable period not to exceed 30 days after the
approval of Employee ‘s an itemized account.

 

8.                                       Indemnity.  The Company shall to the
extent permitted by law, indemnify and hold the Employee harmless from costs,
expense or liability arising out of or relating to any acts or decisions made by
the Employee in the course of his employment to the same extent the Company
indemnifies and holds harmless other officers and directors of the Company in
accordance with the Company’s established policies. The Company agrees to
continuously maintain Directors and Officers Liability Insurance with reasonable
limits of coverage and to include the Employee within said coverage.

 

9.                                       Termination.  This Agreement shall
terminate on the third anniversary date of the Commencement Date, unless sooner
pursuant to any of the following:

 

9.1                                 Death.  This Agreement shall terminate upon
the Employee’s death. The Company shall pay the Employee’s estate (i) on the
date it would have been payable to Employee any unpaid Base Salary earned prior
to the date of Employee’s death, (ii) within 30 days of the conclusion of the
quarter following Employee’s death, any unpaid Bonus prorated to the date of
Employee’s death, and (iii) any unpaid reimbursements due Employee for expenses
incurred by the Employee prior to Employee’s death, upon receipt from the
Employee’s personal representative of receipts therefore.  Any Initial Options
and subsequent options that have not vested as of the date of Employee’s death
shall terminate on the date of Employee’s death.

 

9.2                                 Disability.  If, as a result of the
Employee’s incapacity due to physical or mental illness, he shall have been
absent from the full time performance of substantially all of his material
duties with the Company for 90 consecutive days or 180 days total within any
12-month period, his employment may be terminated by the Company for
“Disability.” Termination shall occur 30 days after a notice of a written
termination is delivered to Employee by the Company (the “Effective Date of
Termination”). The Company shall pay the Employee (i) on the date it would have
been payable to Employee, any unpaid Base Salary earned prior to the date of
Employee’s Effective Date of Termination, (ii) within 30 days of the end of the
quarter following Employee’s Effective Date of Termination, any unpaid Bonus
prorated to the Employee’s last day of actual employment, (iii) any unpaid
reimbursements due Employee for expenses incurred by the Employee prior to
Employee’s Effective Date of Termination, pursuant to paragraph 7, and (iv) if
employee is not covered by any other comprehensive insurance, the Company will
pay Employee an amount equivalent to Employee’s COBRA payments up to 18 months
following the Effective Date of Termination or the maximum term allowable by
then applicable law for coverage of Employee and his eligible dependents. Any
Initial Options and subsequent options that have not vested as of the Employee’s
Effective Date of Termination shall terminate on the date of Employee’s
Effective Date of Termination.

 

3

--------------------------------------------------------------------------------


 

9.3                                 Cause.  This Agreement may be terminated by
the Company at any time for “Cause” by the delivery to Employee of a written
notice of termination stating the date of termination and the basis upon which
this Agreement is being terminated.  As used in this Agreement, the term “Cause”
shall include:

 

(i)                                     failure, neglect or refusal to perform
or observe any or all of Employee’s material obligations (“Breach”) under this
Agreement which Breach remains uncured after written notice from the Company to
the Employee and an opportunity to correct such performance within a reasonable
period of time as determined by the Company, of at least fifteen (15) days after
notice from the Company regarding the Breach;

 

(ii)                                  conviction of Employee of any felony or
other crime involving dishonesty or moral turpitude;

 

(iii)                               fraudulent conduct by the Employee or any
act of dishonesty in connection with the Company’s business; or

 

(iv)                              unauthorized or unfair competition with the
Company or any of its affiliates, including the unauthorized use or disclosure
of trade secrets, confidential or proprietary business information or the
substantial breach of any material covenants.

 

In the event of termination for Cause, Employee will be entitled to such Base
Salary and benefits as have accrued under this Agreement through the date of
termination, but will not be entitled to any other salary, benefits, bonuses or
other compensation after such date.

 

9.4                                 Without Cause.  This Agreement may also be
terminated by Company at any time without Cause by the delivery to Employee of a
written notice of termination not less than thirty (30) days prior to the date
of termination.  Upon such termination, Employee will be paid such Base Salary,
vacation, prorated bonus and other benefits as have been earned under this
Agreement through the date of termination (including, without limitation, the
Company will pay Employee’s COBRA payments for the earlier of the maximum term
allowable by then applicable law or the date Employee becomes covered under a
different health plan, for coverage of Employee and his eligible dependents). 
So long as Employee reasonably cooperates in the transition of Employee’s
duties, as determined in the Company’s sole but reasonable discretion, Employee
will be paid an amount equivalent to his monthly Base Salary, on a monthly
basis, for the remaining term of the Agreement, or six (6) months, whichever is
shorter.  Employee will receive the foregoing payment regardless of any
mitigation.  However, Employee acknowledges that he has a duty to mitigate and
seek other employment.  If there are more than six (6) months remaining on the
term of the Agreement, and Employee is unable to secure comparable employment
during the six (6) months following termination, the Company will continue
paying Employee’s Base Salary for the remainder of the term of the Agreement up
to an additional six (6) months, or until Employee secures comparable
employment, whichever is shorter.  Failure to make reasonable efforts to
mitigate will justify cessation of the payment of the Base Salary under this
paragraph. Any Initial Stock Options and subsequent options that have not vested
as of the date of Employee’s termination, shall fully vest as of the date of
Employee’s termination. Except

 

4

--------------------------------------------------------------------------------


 

as provided in this paragraph, Employee will not be entitled to any other
salary, benefits, bonuses or other compensation after such termination.

 

9.5                                 By Employee.  Employee may terminate this
Agreement upon 30 days written notice to the Company. The Company shall pay the
Employee (i) on the date it would have been payable to Employee, any unpaid Base
Salary earned prior to the date of Employee ‘s termination, and (ii) any unpaid
reimbursements due Employee for expenses incurred by the Employee prior to the
date of Employee’s termination, pursuant to paragraphs 5 and 7.  Any Initial
Options and subsequent options that have not vested as of the date of Employee’s
termination shall terminate on the date of Employee’s termination.

 

9.6                                 Expiration of Term.  If the parties do not
execute a new written agreement, upon expiration of the Term of the Agreement,
the employment of Employee shall continue on the same terms and conditions
(including the then applicable compensation as provided in paragraphs 2 through
7) as provided in this Agreement.  The parties acknowledge and agree that any
such employment following the Term shall be terminable “at will” for any reason,
with or without cause, pursuant to Section 2922 of the California Labor Code.

 

10.                                 Assignment.

 

10.1                           This Agreement may not be assigned by Employee.

 

10.2                           This Agreement may be assigned by the Company
provided that the Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform under this Agreement in the same manner and to the
same extent that the Company would be required to perform as if no such
succession had taken place.

 

11.                                 Confidential Information.

 

11.1                           During the term of this Agreement and thereafter,
the Employee shall not, except as may be required to perform his duties
hereunder or as required by applicable law or court order, disclose to others
for use, whether directly or indirectly, any Confidential Information regarding
the Company. “Confidential Information” shall mean information about the
Company, its subsidiaries and affiliates, and their respective clients and
customers that is not available to the general public and that was learned by
the Employee in the course of his employment by the Company, including, without
limitation, any data, formulae, recipes, methods, information, proprietary
knowledge, trade secrets and client and customer lists and all papers, resumes,
records and other documents containing such Confidential Information. The
Employee acknowledges that such Confidential Information is specialized, unique
in nature and of great value to the Company, and that such information gives the
Company a competitive advantage. Upon the termination of his employment, the
Employee will promptly deliver to the Company all documents, maintained in any
format, including electronic or print, (and all copies thereof) in his
possession containing any Confidential Information.

 

5

--------------------------------------------------------------------------------


 

11.2                           Noncompetition.  Except as otherwise provided
herein, the Employee agrees that during the term of this Agreement he will not,
directly or indirectly, without the prior written consent of the Company,
provide consulting services with or without pay, or own, manage, operate, join,
control, participate in, or be connected as a stockholder, partner, or otherwise
with any business, individual, partner, firm, corporation, or other entity which
is then in competition with the Company or any present affiliate of the Company;
provided, however, that the “beneficial ownership” by the Employee, either
individually or as a member of a “group,” as such terms are used in Rule 13d of
the General Rules and Regulations under the Securities Exchange Act of 1934
(“Exchange Act”), of not more than 1 % of the voting stock of any corporation
shall not be a violation of this Agreement.  Notwithstanding the foregoing, the
Employee shall be permitted to maintain the ownership interests and directorship
described on Exhibit “A” attached hereto so long as they do not interfere with
the performance of his duties and do not constitute competitive activities;
provided, however, the parties agree that although Southend may be considered
“in competition with the Company”, Employee may continue to be an investor
therein.

 

11.3                           Right to Company Materials .  The Employee agrees
that all styles, designs, recipes, lists, materials, books, files, reports,
correspondence, records, and other documents (“Company Material”) used,
prepared, or made available to the Employee, shall be and shall remain the
property of the Company. Upon the termination of his employment and/or the
expiration of this Agreement, all Company Materials shall be returned
immediately to the Company, and Employee shall not make or retain any copies
thereof.

 

11.4                           Antisolicitation.  The Employee understands and
agrees that in the course of employment with the Company, the Employee will
obtain access to and/or acquire Company trade secrets, including Confidential
Information, which are solely the property of the Company.  Therefore, to
protect such trade secrets, the Employee promises and agrees that during the
term of this Agreement, and for a period of two years thereafter, he will not
influence or attempt to influence employees, customers, franchisees, landlords,
or suppliers of the Company or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their employment or
business to or with any individual, partnership, firm, corporation or other
entity then in competition with the business of the Company, or any subsidiary
or affiliate of the Company.

 

11.5                           Injunctive Relief.  It is further expressly
agreed that the breach of this paragraph would result in immediate irreparable
injury which would constitute grounds for injunctive relief in a tribunal of
appropriate jurisdiction, and the parties further consent and stipulate to the
entry of appropriate provisional injunctive relief in any appropriate tribunal
having jurisdiction over the parties.

 

12.                                 Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or when
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below, or to
such other addresses as either party may have furnished to the other in writing
in accordance herewith, exception that notice of a change of address shall be
effective only upon actual receipt:

 

6

--------------------------------------------------------------------------------


 

Company:

 

Chicago Pizza & Brewery, Inc.

 

 

16162 Beach Blvd., Suite 100

 

 

Huntington Beach, CA  92647

 

 

 

Attention:

 

Paul A. Motenk

 

 

 

Employee:

 

Michael A. Nahkunst

 

 

1273  Falling Star Avenue

 

 

Westlake Village, California  91362-5232

 

13.                                 Amendments or Additions.  No amendment or
additions to this Agreement shall be binding unless in writing and signed by
both parties hereto.

 

14.                                 Section Headings.  The section headings used
in this Agreement are included solely for convenience and shall not affect, or
be used in connection with, the interpretation of this Agreement.

 

15.                                 Severability. The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

16.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
both of which together will constitute one and the same instrument.

 

17.                                 Arbitration.  Except as provided herein, any
controversy or claim arising out of or relating in any way to this Agreement or
the breach thereof, or Employee’s employment and any statutory claims including
all claims of employment discrimination shall be subject to private and
confidential arbitration in the City of Los Angeles in accordance with the laws
of the State of California.  This provision will not apply provisional remedies
as in connection with claims under paragraph 11, or as otherwise provided
herein.

 

(a)                                  The arbitration shall be conducted in a
procedurally fair manner by a mutually agreed upon neutral arbitrator selected
in accordance with the National Rules for the Resolution of Employment Disputes
(“Rules”) of the American Arbitration Association or if none can be mutually
agreed upon, then by one arbitrator appointed pursuant to the Rules;

 

(b)                                 The arbitration shall be conducted
confidentially in accordance with the Rules;

 

(c)                                  The arbitration fees shall be paid by the
Company;

 

7

--------------------------------------------------------------------------------


 

(d)                                 Each party shall have the right to conduct
discovery including (3) three depositions, requests for production of documents
and such other discovery as permitted under the Rules or ordered by the
arbitrator;

 

(e)                                  The statute of limitations or any cause of
action shall be that prescribed by law;

 

(f)                                    The arbitrator shall have the authority
to award any damages authorized by law for the claims presented including
punitive damages and shall have the authority to award reasonable attorneys fees
to the prevailing party;

 

(g)                                 The decision of the arbitrator shall be
final and binding on all parties and shall be the exclusive remedy of the
parties; and

 

The award shall be in writing in accordance with the Rules, and shall be subject
to judicial enforcement in accordance with California law.

 

18.                                 Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Employee and such officer
as may be specifically designated by the Board. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of California without
regard to its conflicts of law principles. All references to sections of the
Exchange Act shall be deemed also to refer to any successor provisions to such
sections.  Notwithstanding anything in this Agreement to the contrary, upon and
following Employee’s death, this Agreement shall inure to the benefit of and be
enforceable by Employee’s personal or legal representatives, executors, heirs,
distributees, devisees and legatees, as the case may be, with respect to the
payments due by the Company as set forth in Section 9.1 of this Agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

 

 

CHICAGO PIZZA & BREWERY, INC.

 

 

 

By:

 

 

 

 

PAUL A. MOTENKO

 

Co-Chief Executive Officer

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

MICHAEL A. NAHKUNST

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

 

 

Mr. NAHKUNST IS INVOLVED WITH THE FOLLOWING ENTITIES:

 

 

 

                               
Name                                                                                     
Involvement

 

      1.       Southend Management, LLC, a North                             
2.00 % Member

                Carolina limited liability company (the

                sole member of Carolina Microbrew, LLC,

                which is the general partner of Partnerships

                That operate Southend Brewery restaurants)

 

9

--------------------------------------------------------------------------------